DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-15 were originally presented having a filing date of 20 November 2020 and claiming priority to Korean Patent Application No. 10-2020-0093749, filed 28 July 2020.
This is the first Action on the merits. Claims 1-15 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 20 November 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US 20170072951 A1), hereinafter referred to as “Sakaguchi”.
Regarding claim 1, Sakaguchi teaches A turning control system of a vehicle, the turning control system comprising: 
a database configured to store road information (see at least Sakaguchi [0026] “a map database 5”); 
a sensor part configured to detect at least one of a steering angle of the vehicle, a wheel speed of the vehicle (see at least Sakaguchi [0029] “As an example of the speed sensor, a vehicle wheel speed sensor that is provided at a wheel of the vehicle V or a drive shaft that rotates integrally with the wheel, or the like and detects the rotating speed of the wheel is used.”), whether the vehicle is accelerated, whether the vehicle is braking, and whether a gear of the vehicle is shifted; and 
a controller (see at least Sakaguchi [0026] “ECU 7”) configured to: 
determine whether the vehicle enters a turning section based on one or more pieces of information detected by the sensor part and the road information stored in the database (see at least Sakaguchi [0036] “The curve radius acquisition unit 120 specifies a drive road in front of the vehicle V and acquires the curve radius of the drive road, on the basis of the positional information of the vehicle V received by the GPS receiving unit 3, and the map information of the map database 5.”), 
when the vehicle is determined as entering the turning section, set a target speed of the vehicle (see at least Sakaguchi [0049] “target speed calculation unit 17”), and 
control a speed of the vehicle to be decelerated to the target speed (see at least Sakaguchi [0052] “The speed control unit 18 performs the speed control of reducing the speed of the vehicle V in accordance with the target speed”).
Regarding claim 2, Sakaguchi teaches the turning control system of claim 1 as shown above. Sakaguchi further teaches wherein the controller includes: 
a determination part configured to determine whether the vehicle enters the turning section (see at least Sakaguchi [0036] “curve radius acquisition unit 120”); 
a setting part configured to set the target speed of the vehicle when the vehicle is determined as entering the turning section (see at least Sakaguchi [0049] “target speed calculation unit 17”); 
a deceleration rate determination part configured to determine a deceleration rate of the vehicle based on a current speed of the vehicle, which is detected by the sensor part, and the target speed (see at least Sakaguchi [0064] “The speed control unit 18 reduces the speed of the vehicle V so as to match the target speed, on the basis of the target speed and the speed of the vehicle V, as the deceleration processing (S28)”); and 
a speed controller configured to decelerate the speed of the vehicle according to the deceleration rate until the vehicle reaches the target speed (see at least Sakaguchi [0052] “speed control unit 18”).
Regarding claim 3, Sakaguchi teaches the turning control system of claim 2 as shown above. Sakaguchi further teaches wherein the determination part is configured to determine whether the vehicle enters the turning section based on one or more pieces of information among information on the wheel speed of the vehicle, the steering angle, whether the vehicle is accelerated, whether the vehicle is braking, and whether the gear is shifted, which is detected by the sensor part, and curvature information on a road, which is stored in the database (see at least Sakaguchi [0036] “The curve radius acquisition unit 120 specifies a drive road in front of the vehicle V and acquires the curve radius of the drive road, on the basis of the positional information of the vehicle V received by the GPS receiving unit 3, and the map information of the map database 5.”).
Regarding claim 10, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2.
Regarding claim 11, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyami et al. (US 20160251014 A1), hereinafter referred to as “Tomiyami”.
Tomiyami is considered analogous to the claimed invention because they are both in the same field of vehicle control (see MPEP 2141.01(a)).
Regarding claim 4, Sakaguchi teaches the turning control system of claim 2 as shown above. Sakaguchi does not teach but Tomiyami teaches wherein the setting part is configured to set the target speed of the vehicle based on an actual lateral acceleration of the vehicle derived based on a steady state turning equation (see at least Tomiyami [0009] “a second calculating unit that calculates a transverse direction acceleration in a direction intersecting with a traveling direction of the vehicle”, [0043] “the transverse direction acceleration Sa (G) can be calculated by Expression 1”), a target lateral acceleration of the vehicle (see at least Tomiyami [0009] “a setting unit that sets an allowable upper limit value of the transverse direction acceleration”), and the speed of the vehicle detected by the sensor part (see at least Tomiyami [0032] “The vehicle speed sensor 51 is a sensor for detecting a speed at which the vehicle travels”, [0043] Expression 1, [0045] Expression 2, wherein the target speed calculated in Expression 2 uses the equation of Expression 1, which includes the variable of vehicle speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “wherein the setting part is configured to set the target speed of the vehicle based on an actual lateral acceleration of the vehicle derived based on a steady state turning equation, a target lateral acceleration of the vehicle, and the speed of the vehicle detected by the sensor part” as disclosed in Tomiyami. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Tomiyami’s calculation of lateral acceleration in order to account for the lateral acceleration that occurs when driving around a curve and to prevent passenger discomfort while driving on a curve (see at least Tomiyami [0017] “Also, according to the at least one embodiment of the present invention, the vehicle control apparatus can control the transverse direction acceleration of the vehicle such that the transverse direction acceleration does not cause the user of the vehicle to feel uncomfortable, and can prevent a reduction in the comfort of the user of the vehicle with respect to driving.”). 
Regarding claim 12, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Tomiyami as applied to claim 4 above, and further in view of Gillespie (Fundamentals of Vehicle Dynamics, 1992), hereinafter referred to as “Gillespie”.
Gillespie is considered analogous to the claimed invention because they are both in the same field of vehicle control and vehicle dynamics (see MPEP 2141.01(a)).
Regarding claim 5, Sakaguchi in view of Tomiyami teaches the turning control system of claim 4. Tomiyami teaches the setting part is configured to estimate the actual lateral acceleration of the vehicle… and derive the target lateral acceleration of the vehicle… (see at least Tomiyami [0009] “a second calculating unit that calculates a transverse direction acceleration in a direction intersecting with a traveling direction of the vehicle”, “a setting unit that sets an allowable upper limit value of the transverse direction acceleration” [0043] “the transverse direction acceleration Sa (G) can be calculated by Expression 1”).
Tomiyami does not teach based on an actual turning behavior characteristic value of the vehicle nor based on a target turning behavior characteristic value of the vehicle.
However, Gillespie discloses the turning behavior characteristic value of the vehicle (see at least Gillespie, Chapter 6, “Steady-State Cornering”, page 202, “Understeer Gradient. The equation is often written in a shorthand form as follows:                         
                            δ
                            =
                            57.3
                             
                            L
                            /
                            R
                            +
                            K
                            
                                
                                    a
                                
                                
                                    y
                                
                            
                             
                        
                     where K = Understeer gradient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi in view of Tomiyami to include the “turning behavior characteristic value of the vehicle” as disclosed in Gillespie as this is a well-known coefficient taken into account in vehicle dynamics. 
Regarding claim 6, Sakaguchi in view of Tomiyami and further in view of Gillespie teaches the turning control system of claim 5 as shown above. Sakaguchi does not teach but Tomiyami teaches wherein the setting part is configured to: calculate an absolute value of a difference between the actual lateral acceleration of the vehicle and the target lateral acceleration of the vehicle (see at least Tomiyami Fig. 2, [0043] “Subsequently, in STEP S12, the acceleration calculating unit 102 calculates the transverse direction acceleration”, [0044] “Subsequently, in STEP S13, on the basis of the curve curvature radius calculated by the curvature radius calculating unit 101, the allowable-upper-limit-value setting unit 103 sets an allowable upper limit value of the transverse direction acceleration of the vehicle.”), and determine whether the calculated absolute value is smaller than a preset value, when the calculated absolute value is smaller than the preset value, the setting part is configured to set the speed of the vehicle corresponding to the calculated absolute value as the target speed of the vehicle (see at least Tomiyami Fig. 2, [0045] “In a case where the transverse direction acceleration calculated by the acceleration calculating unit 102 is larger than the allowable upper limit value (“Yes” in STEP S14), the acceleration/deceleration control unit 104 outputs a signal related to deceleration to the brake control device 71 such that a target speed is achieved.”, [0047] “Meanwhile, in a case where the transverse direction acceleration is equal to or smaller than the allowable upper limit value (“No” in STEP S14), the acceleration/deceleration control unit 104 outputs a signal related to acceleration to the throttle control device 61 such that the target speed Pv is achieved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “wherein the setting part is configured to: calculate an absolute value of a difference between the actual lateral acceleration of the vehicle and the target lateral acceleration of the vehicle, and determine whether the calculated absolute value is smaller than a preset value, when the calculated absolute value is smaller than the preset value, the setting part is configured to set the speed of the vehicle corresponding to the calculated absolute value as the target speed of the vehicle” as disclosed in Tomiyami. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Tomiyami’s calculation of lateral acceleration in order to account for the lateral acceleration that occurs when driving around a curve and to prevent passenger discomfort while driving on a curve (see at least Tomiyami [0017] “Also, according to the at least one embodiment of the present invention, the vehicle control apparatus can control the transverse direction acceleration of the vehicle such that the transverse direction acceleration does not cause the user of the vehicle to feel uncomfortable, and can prevent a reduction in the comfort of the user of the vehicle with respect to driving.”, [0044] “The allowable upper limit value is the maximum value of the transverse direction acceleration which occurs during traveling of the vehicle but does not reduce the comfort of the user of the vehicle with respect to driving.”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being obvious over Sakaguchi in view of Yoon et al. (US 20180222483 A1), hereinafter referred to as “Yoon”.
Yoon is considered analogous to the claimed invention because they are both in the same field of vehicle control (see MPEP 2141.01(a)).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 7, Sakaguchi teaches the turning control system of claim 3 as shown above. Sakaguchi does not teach but Yoon teaches wherein the setting part is configured to correct the target speed of the vehicle based on a gradient of the road (see at least Yoon [0016] “The controller may determine whether the next downhill section is an effective downhill section in which coasting acceleration occurs based on the road gradient information, and if the next downhill section is the effective downhill section, predict the increase amount of speed in the next downhill and determine the start point of the coasting control of the current section for maximizing the coating distance based on the predicted increase amount of speed.”, [0144] “Referring again to FIG. 7, the main processor 155 of the cruise control system 150 according to an embodiment may decide a maximum target speed value of the second section to maximize a coasting distance, based on at least one of the gradient of the first section and the gradient of the third section (operation 1140).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “wherein the setting part is configured to correct the target speed of the vehicle based on a gradient of the road” as disclosed in Yoon. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Yoon’s accounting for the gradient of a road in order to adequately accelerate and decelerate a vehicle on a hill (see at least Yoon [0006] “If the vehicle is equipped with the CC system and being accelerated when running downhill so as to exceed a maximum target speed, the vehicle no longer performs acceleration/deceleration control automatically, or performs brake control for a long time in order to maintain the target speed.”, [0007] “Aspect of the present disclosure provides a vehicle of preventing unnecessary deceleration control by estimating an amount of change in speed according to a change in slope of a road, and a method of controlling the vehicle.”).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 13, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Iwahana (US 20180056811 A1), hereinafter referred to as “Iwahana”.
Iwahana is considered analogous to the claimed invention because they are both in the same field of vehicle control (see MPEP 2141.01(a)).
Regarding claim 8, Sakaguchi teaches the turning control system of claim 2 as shown above. Sakaguchi does not teach but Iwahana teaches further comprising: a filter part configured to remove a high-frequency component of a speed signal (see at least Iwahana [0010] “To achieve the above-described intension, a drive power control device for an electric vehicle equipped with a motor as a drive source according to the present invention includes: … a modeling error reduction unit configured to calculate a correction torque by performing high-pass filter processing on the correction amount calculated by the correction amount calculation unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “further comprising: a filter part configured to remove a high-frequency component of a speed signal” as disclosed in Iwahana. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Iwahana’s high-pass filter in order to reduce slip of a vehicle (see at least Iwahana abstract “a slip reduction control unit configured to perform, when the vehicle starts traveling or slip is detected, control to reduce slip by switching the cutoff frequency of a high-pass filter HPF to be low as compared with normal traveling”, [0011] “The present invention can achieve improved response of slip reduction control”, [0046] “The correction amount calculation unit 320 is connected with the modeling error reduction unit 304 including the high-pass filter HPF serving as a disturbance removal unit”).
Regarding claim 14, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 8.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Fairgrieve et al. (US 20150210282 A1), hereinafter referred to as “Fairgrieve”, and further in view of Lor et al. (US 20180264971 A1), hereinafter referred to as “Lor”.
Fairgrieve and Lor are considered analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)).
Regarding claim 9, Sakaguchi teaches the turning control system of claim 2 as shown above. Sakaguchi further teaches a deceleration controller configured to drive a motor based on the final demand torque to control the deceleration of the vehicle (see at least Sakaguchi [0052] “The speed control unit 18 outputs a control signal to the actuator 6, and controls to decelerate the vehicle V.”).
Sakaguchi does not teach but Fairgrieve teaches wherein the speed controller includes: … a torque limiter configured to limit a final demand torque to be less than or equal to a preset range, wherein the final demand torque is calculated based on a demand torque of the vehicle and a compensation torque value to allow the current speed of the vehicle to reach the target speed (see at least Fairgrieve [0005] “The method comprises: identifying a torque required (required torque) to achieve a desired operating parameter of the vehicle; assessing whether the torque exceeds a predetermined torque limit of the speed control system; when the torque exceeds the predetermined torque limit, determining if it is appropriate to increase the predetermined torque limit; and when it is determined that it is appropriate to do so, increasing the predetermined torque limit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “wherein the speed controller includes: … a torque limiter configured to limit a final demand torque to be less than or equal to a preset range, wherein the final demand torque is calculated based on a demand torque of the vehicle and a compensation torque value to allow the current speed of the vehicle to reach the target speed” as disclosed in Fairgrieve. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Fairgrieve’s torque calculations in order to dynamically control the torque as needed during vehicle operation (see at least Fairgrieve [0003] “For example, one drawback of conventional systems is that they often have an operational limit as it relates to the amount of powertrain output torque that the system may command or request from the powertrain subsystem when the system is active or in use. More particularly, when the speed control system is in use, a default maximum torque limit is established, which is typically a fixed proportion of the maximum torque capacity of the powertrain subsystem, and the speed control system is not permitted to request or command torque that exceeds this torque limit. At least one reason for imposing such a limit is to ensure compliance with specific regulations concerning the use of speed control systems on the road, and the rate of acceleration that the speed control systems may command during operation on the road. However, these artificially imposed torque limits may limit off-road capability of the vehicle, and the speed control system, in particular.”).
Sakaguchi in view of Fairgrieve does not teach but Lor teaches a feedback controller configured to allow the current speed of the vehicle to converge on the target speed (see at least Lor [0071] “For example, the CL module 320 may determine the CL torque 312 based on adjusting a difference between a vehicle speed 324 and a target vehicle speed 328 toward zero using CL feedback control when a CL state 330 is in an active state.”, [0072] “The CL module 320 may include, for example, a proportional integral (PI) controller that determines the CL torque 312 based on the difference between the vehicle speed 324 and the target vehicle speed 328.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi to include “a feedback controller configured to allow the current speed of the vehicle to converge on the target speed” as disclosed in Lor. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sakaguchi’s vehicle driving control device with Lor’s feedback controller in order to converge on the target speed during different driving situations, like while on a slope (see at least Lor [0071] “A CL module 320 determines the CL torque 312. For example, the CL module 320 may determine the CL torque 312 based on adjusting a difference between a vehicle speed 324 and a target vehicle speed 328 toward zero using CL feedback control when a CL state 330 is in an active state. The CL torque 312 may be positive or negative. For example, the CL torque 312 may be negative when the vehicle is rolling (or would roll) forward down a grade while the target vehicle speed 328 is zero. The CL torque 312 being negative causes the electric motor 198 to produce negative torque to stop and maintain the vehicle at zero speed despite facing down the grade.”).
Regarding claim 15, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667           


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                  


October 7, 2022